DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Remarks
Claims 1-9, 11-25 and 28-29 were originally pending in this application of which claims 14-22 were withdrawn from further consideration (Restriction) prior to the RCE dated 05/04/2022. Claims 1, 2, 8 and 23 are now amended. No claims added or cancelled. Hence, claims 1-9, 11-25 and 28-29 are currently pending in the instant application of which claims 14-22 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 12-13), filed on 04/04/2022 with respect to the 112 rejections of claims 1 and 23 have been fully considered and are persuasive. The 112 (a) and 112 (b) rejections of claims 1-9, 11-13, 23-25 and 28-29 have been withdrawn. 
Applicant’s arguments filed on 04/04/2022 with respect to claims 1 and 23 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Niu et al. (US20180291550A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 23-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Motamedi et al. (US20110145999A1), Cotton et al. (US4510778) and Park et al. (KR-20140101554-A) and further in view of Niu et al. (US20180291550A1).
Regarding claims 1, 2, 9, 13 and 23,  Kim et al. teaches a clothes treatment system (referred to as commercial clothing processing device) comprising: a first/washing apparatus (referred to as first laundry treatment device 110, see [0044], [0048]); a second/drying apparatus (referred to as second laundry treatment device 150) disposed above the first apparatus (see Figure 1, [0044]) and a first control panel (referred to as control panel 120) including a first user interface (signal input section 122, see [0046]) provided in a lower area (see Figure 1), and a second control panel (referred to as control panel 160) with a second user interface (signal input section 162, see [0049]) provided in an upper area above the lower area (see Figure 1), wherein the first user interface (signal input section 122), located closer to a first/door (referred to as door 115, see [0045]) of the first/ washing apparatus than the second user interface (see Figure 1), is configured to receive user inputs associated with the first apparatus (see [0046]), wherein the second user interface (signal input section 162), located closer to a second/door (referred to as door 155) of the second/drying apparatus than the first user interface (see Figure 1), is configured to receive user inputs associated with the second/drying apparatus (see [0049]) and wherein the first door (door 115) is configured to open or close the first apparatus (laundry treatment device 110); and the second door (door 155) is configured to open or close the second apparatus (second laundry treatment device 150) (see [0045]). Kim et al. further teaches the first apparatus (first laundry treatment device 110) performs a washing course (see [0044]) and the second apparatus (second laundry treatment device 150) performs a drying course (see [0044], Kim et al.); wherein the first user interface (signal input section 122) includes a washing course button  (referred to as washing stroke selection key 123a-123c) configured to receive a user input for/related to selecting the washing course (see [0048]), and the second user interface (signal input section 162) includes a second course button (stroke selection keys/buttons 163a-163c) that could be designated as a drying course button and that can be configured to receive a user input for/related to selecting the drying course (see [0049], Kim et al.).
Kim does not explain use of dedicated power and start buttons for first and second interfaces respectively i.e. a first/ second power button configured to receive a user input for turning on or off power of the first/second apparatus, and a first/second start button configured to receive a user input for starting or stopping operation of the first/second apparatus; and wherein the control panel is a single display, and the display includes the first and second user interfaces and the control panel is disposed between the first door and the second door and the control panel is disposed at a front of the second apparatus and higher than the first apparatus, and that washing and drying courses can be performed at the same time; wherein, in response to the user inputs associated with the first apparatus not being received for a first predetermined time, the first user interface is configured to be deactivated by the at least one controller, independent of whether the second user interface is activated, wherein, in response to the user inputs associated with the second apparatus not being received for a second predetermined time, the  second user interface is configured to be deactivated by the at least one controller independent of whether the first user interface is activated, and wherein the first user interface or the second user interface is configured to be reactivated by the at least one controller in response to receiving a user input subsequent to being deactivated by the at least one controller.
In the analogous art of laundry treatment appliance control systems, Motamedi et al. teaches a clothes treatment unit (washing machine 10, see Figure 10) with a control system (controller 14), a user interface (referred to as user interface 36, see Figure 4) provided with a power button (referred to as power button 38) for activating the clothes treatment unit and a start button (referred to as start/pause button 39) for initiating or pausing an activity of the clothes treatment unit, such as a cycle of operation (see Figure 4, [0024]) and where in the user interface is configured to receive a user input for turning power on/off or for starting/ stopping unit operation (via controller 14, see [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the individual interfaces (i.e. first and second user interfaces) of Kim et al, with the teachings of Motamedi et al., so as to include (1) a dedicated first/second power button to receive a user input for turning on or off power of the first/second apparatus and (2) a dedicated a first/second start button configured to receive a user input for starting or stopping operation of the first/ second apparatus as part of first and second user interfaces respectively, with the benefit of providing the user with the opportunity to input information to control the operation of the clothes treatment unit including activating/deactivating the unit or starting/pausing unit operations as per user inputs (see [0024], [0039], Motamedi et al.,) and with an additional benefit of having separate controls for each apparatus that can operate independently and such an arrangement may be particularly useful if malfunction of one of the apparatus/interface occurs.
Both Kim et al. and Motamedi et al. do not explicitly teach use of a single control panel that includes a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and wherein the control panel is a single display, and the display includes the first and second user interfaces and the control panel is disposed between the first door and the second door, and the control panel is disposed at a front of the second apparatus and higher than the first apparatus, and that washing and drying courses can be performed at the same time; wherein, in response to the user inputs associated with the first apparatus not being received for a first predetermined time, the first user interface is configured to be deactivated by the at least one controller, independent of whether the second user interface is activated, wherein, in response to the user inputs associated with the second apparatus not being received for a second predetermined time, the  second user interface is configured to be deactivated by the at least one controller independent of whether the first user interface is activated, and wherein the first user interface or the second user interface is configured to be reactivated by the at least one controller in response to receiving a user input subsequent to being deactivated by the at least one controller.
In the analogous art of control system for combined appliances, in Fig 1 and 2, Cotton et al. teaches a combine appliance system with a washer (12) and a dryer 10 placed above the washer, a single control panel (22) is a display disposed at the front of the dryer and located higher than washer (Col 3 ln 11-14, 25-30), and disposed between the first door (19) and the second door(21), with two separate interfaces, first (left) and second (right) user interfaces for washer and dryer control (Fig.2) respectively and each interface includes power buttons (button 30, 31), switches(29) for selecting program options for washer and dryer separately wherein washer and dryer can be operated individually with the same divided control panel(Col 3, ln 10-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the single control panel design of Cotton et al into the system of Kim and Motamedi et al. with the benefit of having a single integrated control panel for operating the washer and the dryer simultaneously and avoiding any hardware duplication (col 4 ln 4-9)
The combination of Kim, Motamedi and Cotton does not explicitly teach the first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and that wherein, in response to the user inputs associated with the first apparatus not being received for a first predetermined time, the first user interface is configured to be deactivated by the at least one controller, independent of whether the second user interface is activated, wherein, in response to the user inputs associated with the second apparatus not being received for a second predetermined time, the  second user interface is configured to be deactivated by the at least one controller independent of whether the first user interface is activated, and wherein the first user interface or the second user interface is configured to be reactivated by the at least one controller in response to receiving a user input subsequent to being deactivated by the at least one controller.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the location of the washer and dryer interface of Cotton et al (i.e. left and right arrangement) 
and reposition them to be top- bottom i.e. first user interface provided in a lower area and a second user interface provided in an upper area above the lower area with the benefit of easy identification of interfaces as washer interface would be closer to washer and dryer interface closer to the dryer.
Further, mere rearrangement of parts is held unpatentable because rearranging user interface locations and relative positioning would not have modified the operation of the clothes treatment system and the particular placement of the user interfaces is held to be an obvious matter of design choice (MPEP 2144.04, VI C).   
The combination of Kim, Motamedi and Cotton does not explicitly teach that wherein, in response to the user inputs associated with the first apparatus not being received for a first predetermined time, the first user interface is configured to be deactivated by the at least one controller, independent of whether the second user interface is activated, wherein, in response to the user inputs associated with the second apparatus not being received for a second predetermined time, the  second user interface is configured to be deactivated by the at least one controller independent of whether the first user interface is activated, and wherein the first user interface or the second user interface is configured to be reactivated by the at least one controller in response to receiving a user input subsequent to being deactivated by the at least one controller.
In the analogous art of laundry treatment apparatus, Park et al. teaches a method wherein, in response to the inputs associated with a laundry treating apparatus not being received for a predetermined time (1-10 minutes), the input unit (user interface) is deactivated by the control unit (claim 3) (pg. 3 para 14). 
It would have been obvious to one of ordinary skill in the art at the time of the of invention to modify the operation method of the first/second user interface of the clothes treatment system of Kim et al., Motamedi et al., Cotton et al. with the user interface deactivation method step of Park et al. and choose first and second predetermined times (e.g. between 1 and 10 minutes) such that first or second user interfaces can be deactivated when no inputs are received in their respective predetermined times,  all in order to achieve the predictable result of saving power in standby mode in additional to avoiding any safety accidents due to malfunction (pg. 3 para 13, pg. 5 para 6, Park et al.).
The combination of Kim, Motamedi, Cotton and  Park still does not explicitly teach that first user interface is configured to be deactivated by the at least one controller, independent of whether the second user interface is activated, wherein, in response to the user inputs associated with the second apparatus not being received for a second predetermined time, the  second user interface is configured to be deactivated by the at least one controller independent of whether the first user interface is activated, and wherein the first user interface or the second user interface is configured to be reactivated by the at least one controller in response to receiving a user input subsequent to being deactivated by the at least one controller.
Niu et al. teaches  a washing machine that includes two sets of washing devices, which are operated independently (Fig.8), the display control panel is provided with two control and display areas of two sets of washing devices in a one-to-one correspondence manner, the first display interface and the second display interface separately control the operation process of the corresponding washing bucket, and the first washing bucket and the second washing bucket can operate independently, synchronously and asynchronously (independent of one another) [0039], the brightness further comprises flashing, when the off-line time of users is greater than a predetermined time (user input is not received for a predetermined time); the lamplight of the icons corresponding to the parameters of the currently operating procedure becomes flashing (sleep mode) from bright [0020] and when the “start/pause” buttons are triggered on the display (Fig. 9), the washing machine is deemed to be in a paused state (deactivated), when the “start/pause” buttons are triggered a second time again, a start state is recovered (reactivated) from the paused state  (subsequent to being deactivated)(Fig. 9, [0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the washing machine of Kim, Motamedi, Cotton and  Park with the control method of Niu such that a chosen interface can be switched to sleep mode when a corresponding user input is not received for a predetermined time, thereby saving power, independent of the status of the other interface and with the benefit of independent wash bucket control and display features providing a convenient user-friendly experience ([0002] [0023] Niu).
Regarding claims 3-6, 24 and 25, the combination of Kim, Motamedi, Cotton, Park and Niu teaches the clothes treatment system, wherein the combined system would allow or is capable of the first user interface to be activated in response to the first power button being selected while the power of the first/washing apparatus is off; and wherein the first user interface can be deactivated in response to the first power button being selected while the power of the first/washing apparatus is on, and wherein the second user interface can be activated in response to the second power button being selected while the power of the second/drying  apparatus is off , and wherein the second user interface can be deactivated in response to the second power button being selected while the power of the second/drying apparatus is on. These claimed limitations are considered to be intended uses as they do not add further structural limitations to the claim language and because the teachings of Kim et al. (see [0048-0049]) and Motamedi et al. (see [0050]) indicate configuring the buttons to control all operations in the system, the claimed uses are rendered obvious.
Regarding claims 7-8, the combination of Kim, Motamedi, Cotton, Park and Niu teaches the clothes treatment system. Park et al. and Niu both teach user interfaces being deactivated in response to the user inputs not being received within a predetermined time (claim 3) (pg. 3 para 14).) as detailed previously. 
Regarding claims 11 and 12, the combination of Kim, Motamedi, Cotton, Park and Niu teaches the clothes treatment system. Kim et al. further teaches the clothes treatment system wherein a command (selection of device selection key/start key 123d) entered on the first user interface (key 123d located as part of first interface i.e. lowest section on signal input section 122, see Figure 1) for the first apparatus (possibly to activate) initiates  an operation of the second apparatus (assuming second apparatus is already active, by operating the device selection key 123d, second apparatus can be deactivated and first may be activated, see [0048]) thereby the operation (activation) of the first apparatus affecting (deactivating/deselecting/switching) the operation of the second apparatus, see [0020], [0048], Kim et al.).
Regarding claims 28 and 29, the combination of Kim, Motamedi, Cotton, Park and Niu teaches the clothes treatment system with a single control panel (taught by Cotton) including power and start/pause buttons (taught by Motamedi), course buttons (taught by Kim et al.).
Cotton further teaches a single programmable controller (micro controller 25, Col 3 ln 16-25) to control washer and dryer at the same time using the single control panel (22) while also teaching use of washing and drying course buttons (Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a programmable controller (taught by Cotton) into the clothes treatment system, and configure the controller so that  one can turn on the first/second (washing/drying) apparatus in response to a command corresponding to a selection of the first/second (washing/drying)  power button, and control the first/second apparatus to perform a washing/drying process according 10DOCKET No. SAMS14-00032 APPLICATION No. 17/075,474to a selected washing/drying course in response to a command corresponding to a selection of the washing/drying course button and a command corresponding to a selection of the first/second start button respectively with the benefit of having a single controller for operating plurality of appliances simultaneously and avoiding any hardware duplication (col 4 ln 4-9, Cotton).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711